The writ of prohibition prayed for in this case against the members of the Court of Appeals of Franklin county, Ohio, and William C. Safford, superintendent of insurance of the state of Ohio, is denied upon the authority of Hirsch v. Conn, 115 Ohio St. 87,  152 N.E. 185, and for the further reason that the property in which relator seeks to reach an interest in order to satisfy a claim against one of the policyholders in the Great American Insurance Company is in custodia legis, and whatever rights, if any, relator may establish in the property and assets of the insurance company may be worked out, and, under well-established equitable principles, can only be worked out, through the court which has custody and control of said property, and, further, has the right to make distribution thereof.
Writ denied.
MARSHALL, C.J., DAY, ALLEN and KINKADE, JJ., concur.
JONES, J., concurs in judgment. *Page 585